Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits on the ground that he voluntarily left his employment without good cause. The evidence that claimant quit his job because he was dissatisfied with the wages paid is not disputed. He was referred to the position, that of a porter, by the State employment office, which informed him that the pay was $1.50 per hour but, by reason of the good impression that he made, the employer hired him at $1.75 and two weeks later raised the rate to $2 and after claimant’s wife came in to help him employed her part time at $35 per week. When told he did work that was not required of him, he said that he was “fussy” and had to do things his way. As we recently said, “ The resolution of the conflict as to the cause of claimant’s separation from employment and whether such separation was for good cause are factual determinations and thus within the sole province of the board if supported by substantial evidence (e.g., Matter of Frankel [Catherwood], 26 A D 2d 866; Matter of Gilmore [Catherwood], 25 A D 2d 462).” (Matter of Kansky [Catherwood], 27 A D 2d 887, 888.) Dissatisfaction with the wage paid does not ipso facto constitute good cause. (Matter of Campbell [Catherwood], 23 A D 2d 515.) The argument in appellant’s brief proceeds largely on factual grounds as to which the board, in the exercise of its fact-finding power has, upon substantial evidence, held against the claimant, with the result, of course, that we may not overturn the hoard’s conclusion. (Matter of Youshock [Catherwood], 28 A D 2d 759.) Decision affirmed, without costs. Hibson, P. J., Herlihy, Reynolds, Staley, Jr., and Habrielli, JJ., concur in memorandum Per Curiam.